MEMORANDUM *
Ample evidence supported the bankruptcy court’s determination that the Bells’ conduct did not constitute fraud within the meaning of 11 U.S.C. § 523(a)(2) and was not willful or malicious within the meaning of 11 U.S.C. § 523(a)(6).
Because no express trust was created independently of the alleged wrongdoing, the bankruptcy court’s conclusion that there was no fraud or defalcation while acting as a fiduciary within the meaning of 11 U.S.C. § 523(a)(4) was not erroneous. See Ragsdale v. Haller, 780 F.2d 794, 796 (1986); Nahman v. Jacks (In re Jacks), 266 B.R. 728, 736 (9th Cir.BAP2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.